        Case 1:19-cr-00846-KPF Document 98 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                     15 Cr. 846-9 (KPF)
                   -v.-
                                                   SCHEDULING ORDER
ABDOUL HANNE,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On June 1, 2020, Defendant Abdoul Hanne submitted a letter motion

seeking pretrial release on bond. (Dkt. #90). On June 3, 2020, the

Government submitted its opposition to Defendant’s motion. (Dkt #97). The

Court has considered the parties’ submissions and has decided to hear oral

argument in the matter. Accordingly, the Court ORDERS the parties to

appear telephonically for a hearing on June 5, 2020, at 10:00 a.m. The dial-

in information for the hearing is as follows: At 10:00 a.m. the parties shall call

(888) 363-4749 and enter access code 5123533. Please note, the conference

will not be available prior to 10:00 a.m.



      SO ORDERED.

Dated: June 3, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
